Title: To Thomas Jefferson from John K. Read, 22 May 1782
From: Read, John K.
To: Jefferson, Thomas


        
          Sir
          Solitude 22 May 82
        
        The inclosed note of Hand, was taken a few days ago, by my young Man, for a debt of considerable amount. The manner of its being drawn is new to me and I have taken the freedom to inclose it to you for your opinion, for which I shall be extremely obliged to you, the bearer being directed to wait for that Purpose. The matter is thus—a certain Mr. Moseley sold to Capt. Geo. Hancock of Powhatan, his estate in that county, for 800,000 wt. Tobo. who gave his Bonds, payable at different periods to Moseley, for that amount, Pollock wins, of Moseley, one of Hancocks bonds for 200. hhds. Hancock purchases his bond of Pollock, and gives him three negroes, and a note for 58.000 wt. tobo. payable in 85. for the ballance. Hancock sells his estate to Jno. and Lachlan McIntosh, who agree to receive and pay his debts. In consequence the note due from Hancock to Pollock is taken in by the McIntoshes, and theirs given in exchange. This is the note I have taken the liberty to inclose for your opinion. Pollock (tho curious en[ough)] endorses the note to me, but it is not binding on me, unless I please, as my young man was uncertain if it was sufficiently valid. You will be so oblidging allso to inform me, if the endorsement of Hancock, on the back, is sufficiently obligatory on him or the McIntoshes, for the Payment in May next. I am very respectfully Sir, Your mo ob[lidg]
        
          J. K. Read
        
      